DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “mechanically connected” is indefinite, as it is unclear what specifically, would or would not be encompassed by the term.   As best understood by the Examiner, any two components that are connected in some way by a material (integral, separately or otherwise) is interpreted to form a mechanical connection by virtue of their physical connection, and will be interpreted as such.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vuillemot (US 2013/0130202 A1).
Regarding the above claims Vuillemot discloses a tool (see Figs. 5A-C, 9 and 13-16) for forming a dental restoration, the tool comprising; a first mold body (420) configured to combine with a tooth to define a mold cavity encompassing at least a portion of desired tooth structure of the tooth (see A, below), the portion of desired tooth structure defining an interproximal surface of the tooth (see Figs. 2 and 13-16 showing interproximal surfaces planning to be and being restored, particularly toward the crown of the tooth; at least in part), the mold body comprising; a base member (B) configured to provide a customized fit with at least one tooth of the patient to attach the mold body to the tooth; and an interproximal member (e.g. portion at C) mechanically connected (e.g. physically connected to the base; as best understood by the Examiner, see above) extending from the base member and configured to be disposed between two adjacent teeth of the patient (at least in part in order to form the restored interproximal surfaces, particularly toward the crown of the tooth, see above) to help engage the mold body with the two adjacent teeth (e.g. configured to properly position, retain, space and seat body, at least to some degree as desired), wherein the interproximal member includes an interproximal surface (e.g. inner surface of interproximal member (as identified below) which forms the mold surfaces to shape the restorative material on the tooth) corresponding with an interproximal surface of the tooth (e.g. at least relating or accompanying thereto; see Merriam Webster Dictionary; by virtue of shaping the interproximal surface), the interproximal surface defining a surface of the mold cavity (see Figs and explanation above).  Vuillemot further discloses wherein the base member is configured to provide a customized fit with a lingual surface of adjacent teeth of the patient (see Figs), and the interproximal member is configured to be disposed between the adjacent teeth when the mold body is positioned over the at least one tooth (at least in part; see Figs and explanation above; per claim 2); wherein the interproximal member extends around one or more of an incisal surface (see Fig. 8; portion going over incisal surface interpreted as part of interproximal member; at least sides thereof; per claim 6); wherein the mold body comprises a first mold body (420) and the mold cavity comprises a first mold cavity (A), the tool further comprising a second mold body (410) defining an aperture (412/414) configured to align/combine with a portion of another surface of the tooth to be restored (facial surface), the second mold body being configured to combine with at least one tooth to define a second mold cavity (D) encompassing another surface/ at least a portion of the tooth to be restored, wherein the aperture is larger than a tip of a restorative dental material introduction device (configured to be used with a restorative introduction device sized as such, not positively recited, required nor a part of the claimed tool; see Fig. 13) and configured to allow placement and flow of a restorative material into the second mold cavity to cover the portion of the tooth to be restored (see Figs. 13-16; per claim 7); the second mold body comprising a base member (E, see below) configured to provide a customized fit with at least one tooth to attach the mold body to the at least one tooth; and an interproximal member (F) extending from the base member and configured to be disposed between adjacent teeth of the patient and extend between adjacent teeth (at least in part in order to mold the interproximal surface, see explanation above), the interproximal member defining a surface of the mold cavity (see explanation above with regards to claim 1; per claim 16).

    PNG
    media_image1.png
    557
    859
    media_image1.png
    Greyscale


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegland (US 2015/0182301 A1).
Regarding claim 1, Hegland discloses a tool for forming a dental restoration (see Figs. 1-5b), the tool comprising; a mold body (102) configured to combine with a tooth of a patient to define a mold cavity encompassing at least a portion of a desired tooth structure of the tooth, the portion defining an interproximal surface of the tooth (see Figs.; tool surrounds all surfaces of teeth, encompassing interproximal surfaces; capable of being used on a portion defining an interproximal surface), the mold body comprising; a base member (e.g. labial and lingual sides of 102) configured to provide a customized fit with at least one tooth to attach the mold body to the at least one tooth [0028]; and an interproximal member (e.g. mesial and distal sides of 102 extending through interproximal space) mechanically connected (e.g. physically connected to the base; as best understood by the Examiner, see above) and extending from the base member, configured to be disposed between two adjacent teeth of the patient to help engage the mold body with the two adjacent teeth (e.g. configured to properly position, retain, space and seat body, at least to some degree as desired), wherein the interproximal member includes an interproximal surface (e.g. inside surfaces/walls of interproximal member which contact tooth and/or restorative material) corresponding with an interproximal surface of the at least one tooth (e.g. at least relating or accompanying thereto; see Merriam Webster Dictionary; by virtue of shaping and encompassing the interproximal surface), the interproximal surface defining a surface of the mold cavity (capable of being used as such, see Figs).  Hegland additionally discloses wherein the interproximal member extends entirely through an interproximal space between adjacent teeth (see Figs. 1-5b; in order to complete the band formed by customized matrix 102; per claim 15).  
Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments. 
Briefly, the Examiner notes that no specific arguments to the prior art relied on regarding the new limitations to the claims are provided.  As such the Examiner points to the new interpretation above necessitated by Applicant’s amendments.  Additionally, as noted above the term “mechanically connected” is indefinite as it is unclear what specifically the term would or would not encompass.  As explained above, the term is interpreted based on it’s broadest reasonable interpretation, meaning any two components that are physically connected together whether by integral or separate construction or another component or material therebetween.  The Examiner notes that the instant specification does not provide any special definition for the claimed term.  Therefore, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 5114341 teaches a similar tool for forming a dental restoration comprising a base and interproximal members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772